Citation Nr: 1430014	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-32 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating for a right shoulder disability in excess of 10 percent for the period prior to March 18, 2012, and in excess of 20 percent thereafter.  

2.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability.

3.  Entitlement to an initial compensable rating for a left inguinal herniorrhaphy with residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1988 to February 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2012, the Board remanded these matters for additional development. The Board finds substantial compliance with the requested.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

Thereafter, in an October 2012 rating decision, the RO granted a higher 20 percent rating for a right shoulder disability effective March 18, 2012.  However, as that grant does not represent a total grant of benefits sought, the claim for an initial higher rating for a shoulder disability, remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to initial higher ratings for a left inguinal herniorrhaphy and for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 18, 2012, the Veteran's right shoulder disability was manifested by complaints of pain and limitation of motion of the major right arm, but not at shoulder level or between side and shoulder level, even on repetitive use. 

2.  For the period beginning on March 18, 2012, the Veteran's right shoulder disability has been manifested by limitation of motion of the major right arm, that when considering functional loss due to pain, fatigue, weakness, flare-ups, more nearly approximates limited motion of the arm at shoulder level, but not to midway between side and shoulder level.  
CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to March 18, 2012, and in excess of 20 percent from March 18, 2012, for a right shoulder disability, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 
	
The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by a letter sent in June 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations with respect to the Veteran's claims that occurred in January 2008 and March 2012.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2013).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).  For the purpose of rating disability from arthritis, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae are considered groups of minor joints, ratable on parity with major joints. 38 C.F.R. § 4.45 (2013).

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013). Use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.

The Board reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

Right Shoulder Disability

The Veteran's right shoulder disability is rated at 10 percent prior to March 18, 2012, under Diagnostic Codes 5201-5024, and 20 percent beginning March 18, 2012 under Diagnostic Codes 5003-5201 (2013).  The Veteran's dominant arm is his right arm, therefore, the service-connected right shoulder is the major appendage.

The Veteran's shoulder disability may be variously rated under the provisions of 38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5010, 5200, 5201, 5202, or 5203 (2013). 

Under Diagnostic Code 5024 for tenosynovitis, disabilities are to be rated on limitation of motion of the affected parts, including degenerative arthritis but excluding gout.  See 38 C.F.R. § 4.71a , Diagnostic Code 5024 (2013).

Actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59.  Further, under 38 C.F.R. § 4.71a , DC 5003, arthritis is evaluated based on limitation of motion under the appropriate diagnostic code of the joint involved, with a 10 percent evaluation assigned for limited motion that is noncompensable under the appropriate DC.  Limitation of motion of the shoulder, in turn, is rated under 38 C.F.R. § 4.71a , DC 5201.  The minimal compensable rating for the shoulder joint is 10 percent.  38 C.F.R. § 4.71 , DCs 5200-5203.

Under Diagnostic Code 5200, a 20 percent rating is warranted for favorable ankylosis of the minor scapulohumeral articulation, with abduction possible to 60 degrees and the ability to reach the mouth and head.  A 30 percent rating requires favorable ankylosis of the major scapulohumeral articulation, with abduction possible to 60 degrees and the ability to reach the mouth and head, or ankylosis of the minor scapulohumeral articulation which is intermediate between favorable and unfavorable.  A 40 percent rating requires ankylosis of the major scapulohumeral articulation which is intermediate between favorable and unfavorable, or unfavorable ankylosis of the minor scapulohumeral articulation, with abduction limited to 25 degrees from the side.  A 50 percent rating requires unfavorable ankylosis of the major scapulohumeral articulation, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a (2013). 

Under Diagnostic Code 5201, a 20 percent rating is assigned for limitation of motion of either arm where motion is possible to the shoulder level, or where minor arm motion is possible to mid-way between the side and shoulder level.  A 30 percent rating requires that major arm motion be limited to mid-way between the side and shoulder level, or that minor arm motion be limited to 25 degrees from the side.  A 40 percent rating requires that major arm motion be limited to 25 degrees from the side.  38 C.F.R. § 4.71a (2013). 

Under Diagnostic Code 5202, a 20 percent rating is warranted for malunion of the humerus of either upper extremity with moderate deformity, or with marked deformity of the minor upper extremity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of either upper extremity with guarding of movement only at the shoulder level, or with frequent episodes of recurrent dislocation of the minor upper extremity with guarding of all arm movements.  A 30 percent rating requires malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements.  A 40 percent rating requires fibrous union of the minor humerus.  A 50 percent rating requires fibrous union of the major humerus, or nonunion (a false, flail joint) of the minor humerus.  A 60 percent rating requires nonunion (a false, flail joint) of the major humerus.  A 70 percent rating requires loss of the head of the minor humerus (flail shoulder).  An 80 percent rating requires loss of the head of the major humerus (flail shoulder).  38 C.F.R. § 4.71a (2013). 

Under Diagnostic Code 5203, malunion of a clavicle or scapula, or nonunion without loose movement, warrants a 10 percent rating.  A 20 percent rating requires nonunion with loose movement or dislocation.  These disabilities may also be rated on the basis of impairment of function of the contiguous joint.  The 20 percent rating is the maximum rating available under Diagnostic Code 5203.  38 C.F.R. § 4.71a (2013). 

Standard ranges of shoulder flexion and abduction are from 0 to 180 degrees each, and external and internal rotation are from 0 to 90 degrees each.  38 C.F.R. § 4.71, Plate I (2013).  In determining whether the appellant has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  Mariano v. Principi, 17 Vet. App. 305 (2003).

Right Shoulder Disability Prior to March 18, 2012

A September 2007 service medical record shows that the Veteran reported that his right shoulder would pop in the overhead position and that he experienced some weakness regarding that shoulder.

The Veteran underwent a VA examination in January 2008 concerning his right shoulder disability which was classified as a right rotator cuff tear and labral injury.
The Veteran reported that he injured his shoulder in May 2000 in Korea.  The Veteran underwent physical therapy and underwent arthroscopic repair.  The Veteran reported soreness with extreme elevation of the arm and occasional popping sensations in his shoulder but was not taking any pain medication or using a support device.

Physical examination showed that the right shoulder had a normal contour with several small arthroscopic scars.  No erythema or swelling was noted and only mild tenderness was found over the subcromial area.  Range of motion testing showed 170 degrees in abduction, 160 degrees flexion, 90 degrees external rotation, and 45 degrees internal rotation with pain noted.  The Veteran displayed a weakness in the Jobe empty-can test which was 4 out of 5.  He also displayed a positive apprehension test with pain and a feeling of subluxation.  The VA examiner reported that the Veteran had somewhat limited shoulder mobility due to pain, with mild weakness, due to the rotator cuff tear and repair, but no indication of fatigability, lack of endurance, or incoordination on repeat testing.  

The VA examiner diagnosed the Veteran with a complete rotator cuff tear and labral injury with arthroscopic superior labrum anterior and posterior repair.  The Veteran showed an excellent range of motion for this type of injury and surgery, but mild weakness, popping, and pain remained.  The VA examiner opined that there was no significant occupational limitations and his daily activities were not impaired.  Also reported was that no significant flare ups were present.

January 2008 X-rays of the right shoulder showed a linear channel like lucency in the superior glenoid consistent with prior labral repair.  The osseous structures were otherwise normal in density and alignment without fractures, subluxations, or dislocations.  Mild right acromiclaviular joint osteroathrosis was present.  The impression was mild right acromiclavicular osteroarthrosis but otherwise unremarkable right shoulder radiographs.

In July 2008, the Veteran submitted lay statements from his mother, wife, friends, and a fellow service member.  These statements report observations of the Veteran complaining about pain in his right shoulder as well as hearing a feeling popping.  Also reported were complaints by the Veteran that he was unable to hold objects over his head or carry a computer due to his right shoulder.  

The Board finds that the preponderance of the evidence is against a rating in excess of 10 percent prior to March 18, 2008.  While the Veteran reported pain, some weakness, and limitation of motion regarding his right shoulder, the objective evidence reported in the January 2008 VA examination report shows that he was able to achieve flexion of the right arm from 0 to 160 degrees with 0 to 180 degrees being normal; abduction from 0 to 180 degrees with 0 to 180 degrees being normal; external rotation from 0 to 90 degrees with 0 to 90 degrees being normal; and internal rotation from 0 to 45 degrees with 0 to 90 degrees being normal.  While the Veteran did exhibit some limitation of range of motion it was beyond the range or motion required in order to meet the criteria for the next highest rating of 20 percent which consists of arm motion limited to shoulder level.  Here, the Veteran abduction was well beyond shoulder level as was his flexion results.  The Board also considered Diagnostic Code 5200 and found that the Veteran's right shoulder disability has not limited shoulder abduction to 60 degrees which is the criteria needed for the Veteran to be considered.  Furthermore, as the Veteran was also rated under Diagnostic code 5024, the X-ray evidence does not show involvement of 2 or more major joint or 2 or more minor joint groups with occasional incapacitation exacerbations, therefore the Veteran does not meet the criteria for a higher rating of 20 percent.

The Board also considered functional loss due to pain and other factors, the Veteran's right shoulder disability did not more nearly approximate limitation of motion of the arm at shoulder level.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Both the objective findings on the VA examination and the Veteran's own statements indicate that he was able to raise the right arm above shoulder level, albeit with slight difficulty.  Moreover, the fact that the Veteran experiences constant pain or pain throughout the range of motion does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").  Furthermore, there is no indication that the Veteran experienced flare-ups at any time during this period of the appeal.

Right Shoulder Disability Beginning March 18, 2012

The Veteran's right shoulder disability rating was increased to 20 percent, effective March 18, 2012 under Diagnostic Code 5003-5201.

The Veteran underwent a VA examination concerning his right shoulder disability in March 2012.  The Veteran reported that he continued to have difficulties with weakness when reaching overhead.  He also reported that he has flare ups that limit his motion.  The VA examiner reported range of motion results for the Veteran's right shoulder as the following; flexion from 0 to 165 degrees with objective evidence of pain beginning at shoulder level.  Abduction from 0 to 165 degrees with objective painful motion beginning at 120 degrees.  Repetitive use testing indicated that the Veteran was able to achieve flexion to 160 degrees and abduction to 165 degrees.  The VA examiner also determined that the Veteran showed additional limitations in range of motion with repetitive use testing and did display some functional loss and/or impairment of the shoulder and arm classified as less movement than normal, weakened movement, and pain in movement.

The VA examiner reported that the Veteran had pain on palpitation and guarding of the right shoulder.  Muscle strength testing showed that the Veteran flexion and abduction of the right shoulder registered a 4 out of 5.  No ankylosis of the shoulder joint was noted.  The Veteran did show a positive indication for the Hawkins Impingement Test which signified his previous rotator cuff tear.  An Empty-Can test also showed a positive indication regarding weakness.  The examiner noted that the Veteran did not report a history of mechanical symptoms such as clicking or catching and no subluxation was shown.  The VA examiner also reported that the Veteran did not have any AC joint conditions such as malunion, nonunion, or dislocations.  No tenderness on palpation of the AC joint was found.  Also considered by the VA examiner were the scars related to the Veteran's in-service rotator cuff surgical procedure.  The scars were found not to be painful or unstable.  

A March 2012 X-ray shows that the Veteran's right shoulder did not display any acute fracture or subluxation.  A bony defect was seen at the superolateral aspect of the right humeral head with adjacent metallic pin.  Degenerative changes were seen at the right acromioclavicluar joint with boney spurring.

The VA examiner opined that the Veteran's right shoulder disability impacted his ability to work in that the Veteran had problems lifting items that are more than 30 pounds.

The Board finds that the preponderance of the evidence is against the Veteran's claim for a higher rating in excess of 20 percent for the period beginning on March 18, 2012.

The Board finds that the most probative evidence of record is the March 2012 VA examination concerning the Veteran's right shoulder disability.  During the March 2012 VA examination the Veteran was able to achieve arm flexion to 160 degrees after repetitive use and arm abduction to 165 degrees after repetitive use with pain noted at 90 degrees which equates to shoulder level.  The Board finds that the Veteran's limitation of range of motion of the right shoulder more closely resembles the rating criteria for his currently assigned 20 percent rating.  In order for the Veteran to meet the criteria for the next highest rating of 30 percent, his arm motion would have to have been limited to 60 degrees or midway between side and shoulder level.  Here, the Veteran's range of motion, even with objective evidence of pain, exceeded both those criteria.  Further, even when taking into consideration the Veteran's complaints of pain, weakness, and flare-ups as well as minimal demonstrated additional limited motion after repetitive use, the Board finds that the Veteran's disability does not warrant a rating in excess of the current 20 percent rating for the beginning on March 18, 2012.  See 38 C.F.R. §§ 4.40 and 4.45 (2013); see also Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that even considering the Veteran's right shoulder pain and weakness, the evidence does not indicate that the limitation of motion more nearly approximates limitation of right shoulder motion limited to midway between side and shoulder level.  Therefore, a rating in excess of 20 percent for the period beginning on March 18, 2012 is not warranted.

The Board has also considered whether extraschedular consideration is warranted for during the entire appeal period.  38 C.F.R. § 3.321(b) (2013); Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected right shoulder disability.  The competent medical evidence of record shows that his right shoulder disability is primarily manifested by pain, weakness, some flare-ups and limitation of range of motion, which are specifically contemplated by the rating criteria.  Therefore, the Board finds that the effects of the Veteran's disabilities have been fully considered under the appropriate schedular rating criteria, which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology for the disability decided herein.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization due to the disabilities at issue.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b) (2013).


ORDER

Entitlement to an initial rating for a right shoulder disability in excess of 10 percent for the period prior to March 18, 2012, and in excess of 20 percent thereafter, is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claim of entitlement to a compensable rating for a left herniorrhaphy with residual scaring.

Subsequent to the October 2012 supplemental statement of the case, the Veteran submitted additional medical evidence pertinent to his claims for higher initial ratings for a right ankle disability and a left inguinal herniorrhaphy.  These records have not been previously considered by the RO in conjunction with the current appeal, and the evidence was not accompanied by a waiver of initial RO consideration.  Therefore, a remand is warranted for the AOJ to initially consider the evidence, re-adjudicate the claims, and issue an appropriate supplemental statement of the case.  38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2013).

In addition, the Board notes that the records submitted show that the Premier Medical Group provided the Veteran with a prescription in November 2012 for an ankle brace and a hernia belt.  However, the most recent medical records from the Premier Medical Group associated with the claims file are dated through January 2012.  Hence, on remand, the Veteran should be requested to provide authorization for VA to obtain all outstanding pertinent medical records from the Premier Medical Group, dated from January 2012 to the present.

Lastly, while the March 2012 VA examinations assessing the current severity of the Veteran's service-connected right ankle and left herniorrhaphy with residual scar disabilities are not overly stale, in light of the additional medical evidence indicating a worsening in each of these conditions, the Board finds that new VA examinations should be afforded the Veteran. While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination. VAOPGCPREC 11-95 (1995).  Thus, based on the additional evidence showing that the Veteran was prescribed an ankle brace and a hernia belt, the Board finds that new VA examinations are necessary to determine the current severity of the Veteran's service- connected right ankle and left herniorrhaphy with residual scar disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record, to include both VA and non-VA medical records.  Specifically, request the Veteran to provide authorization for VA to obtain all private medical records from the Premier Medical Group dated from January 2012 to the present.

2.  Then, schedule the Veteran for a VA examination to determine the current level of severity of his left inguinal herniorrhaphy with residual scar disability.  All studies deemed necessary should be completed.  The examiner should review the claims file and should note that review in the report.  The examiner should clearly report the current subjective and objective symptoms and manifestations associated with the Veteran's left inguinal herniorrhaphy, post operative with residual scar.  The examiner should specifically indicate whether or not the postoperative hernia is readily reducible and whether or not the hernia is well supported by a truss or belt.  In doing so, the examiner should comment on the November 2012 prescription by the Veteran's private physician for a hernia belt.  

The examiner should also note all manifestations of the post-operative residual scar, to include whether it is painful on examination.  

State what impact, if any, the Veteran's left inguinal herniorrhaphy with residual scar disability has on his occupational functioning and daily living.

3.  Schedule the Veteran for a VA orthopedic examination to determine the extent of his right ankle disability.  The examiner should review the claims file and should note that review in the report.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA and private medical records and any lay evidence suggesting that Veteran's service-connected right ankle problems are worse than shown on his prior examinations.  The VA examiner should specifically address the following:

(a) Set forth all current complaints, findings, and diagnoses pertaining to the right ankle disability. 

(b) Conduct all necessary tests, to include X-rays, and range-of-motion and repetitive motion studies.  All ranges of motion should be expressed in degrees.

(c) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  If the examiner cannot describe the functional impairment in terms of the degree of additional range-of-motion lost he should explain why.

(d) The examiner should also note all manifestations of the post-operative residual scar, to include whether it is painful on examination.

(e) State what impact, if any, the Veteran's right ankle disability has on his occupational functioning and daily living.

4.  Then, readjudicate the claims, to include whether separate ratings for residual scars are warranted.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


